Title: To Benjamin Franklin from Edward Nairne, 14 August 1783
From: Nairne, Edward
To: Franklin, Benjamin


          
            Dear Sir
            London Augt. 14th. 1783
          
          Mr Sikes of Paris has been so obliging as to undertake the care of delivering a Book to
            you. It is directions for using my Patent Electrical Machine which I hope before this
            you have received safe. There are some
            experiments in the Philosophical part, which I hope will give you pleasure, as they tend
            to confirm your Theory of Electricity. If it were necessary to add any thing more to
            your account of the similitude of Lightning & Electricity, I think the experiment
            which I have published in the Phil. Trans. Vol: 70 for the year 1780 of the Effect of
            Electricity in shortning of wire, &
            likewise the same effect, which I have since observed produced by Lightning, which will
            be published in the next Phil: Trans: is
            another confirmation.
          I have lately met with a circumstance of the effects of Lightning, which I never heard
            of before. My Authority is part of a letter from the Duke of Marlborough to Professor
            Hornsby of Oxford who is now at Ramsgate
            for his Health, where he read it to me. A Gentleman told the Duke that in the Storm of
            Lightening which happened lately in Oxfordshire he had several of his Sheep killed under
            a Tree, I think it was thirteen, & that when they come to examine
            them, they found that every one of them had the Balls of their eyes forced out.
          I know your time is much taken up, otherwise I should esteem it greatly if you would
            favor with a line Your much obliged Hble Servt.
          
            Edwd: Nairne
          
         
          Addressed: Pour Son Excellence / Monsr.
            Le Docteur Franklin / a Passy / pres / Paris.
        